t c memo united_states tax_court janet e landers petitioner v commissioner of internal revenue respondent docket no filed date janet e landers pro_se c teddy li for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner had unreported interest_income of dollar_figure from the redemption_of_u_s_savings_bonds in taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in baltimore maryland during the year in issue petitioner redeemed a number of u s savings bonds which had accrued interest of dollar_figure petitioner and her deceased husband had purchased the bonds to years prior to the year in issue the record is devoid of any evidence regarding the type of u s savings bond whether the bonds were issued at a discount and whether the bonds were redeemed on their respective dates of maturity petitioner timely filed a form_1040 u s individual_income_tax_return for the taxable_year tax_return the return was prepared by petitioner’s son petitioner did not report having received any social_security_benefits during the taxable_year nor did she report any of the dollar_figure in interest_income resulting from bond redemption respondent issued petitioner a notice_of_deficiency dated date determining a deficiency in federal_income_tax of dollar_figure for the taxable_year the adjustments in the notice stem primarily from the unreported bond interest of dollar_figure petitioner admits that the bond interest of dollar_figure was not reported in her tax_return but contends that such interest could have been reported in tax returns for prior taxable years prepared by either her deceased husband or her son petitioner did not produce copies of such returns petitioner’s tax returns for the through taxable years did not include any of the dollar_figure bond interest opinion as a general_rule interest received by or credited to the taxpayer constitutes gross_income and is fully taxable sec_61 sec_1_61-7 income_tax regs in particular interest on united_states obligations--such as u s savings bonds--issued on or after date is fully taxable sec_1_61-7 income_tax regs a taxpayer using the cash_receipts_and_disbursements_method of accounting who owns united the notice_of_deficiency also contains an adjustment to income of dollar_figure with respect to taxable social_security_benefits the adjustment results from an increase in petitioner’s modified_adjusted_gross_income under sec_86 due to the inclusion of unreported bond interest of dollar_figure the adjustment also relies upon a form 1099-ssa to assume that petitioner received social_security_benefits of dollar_figure during the taxable_year however petitioner disputed this amount by submitting to the court a revised tax_return for the taxable_year which reflected social_security_benefits of dollar_figure we conclude that the amount of social_security_benefits received by petitioner in was dollar_figure states savings bonds issued at a discount has an election as to when he will report the interest pursuant to sec_454 and the regulations thereunder id generally the burden_of_proof is on the taxpayer rule a the burden_of_proof respecting a factual issue may be placed on the commissioner under sec_7491 if the taxpayer introduces credible_evidence regarding that issue and establishes that the taxpayer complied with the requirements of sec_7491 and b to substantiate items maintain required records and fully cooperate with the commissioner’s reasonable requests sec_7491 is applicable in the present case nevertheless petitioner has neither taken a position as to whether the burden_of_proof should be placed on respondent nor established that she complied with the requirements of sec_7491 we conclude that the burden remains on petitioner to prove that she did not have unreported interest_income of dollar_figure during the taxable_year the record is clear that petitioner redeemed u s savings bonds in and did not report interest_income from the bond redemption in that year petitioner simply contends without any sec_454 deals with series e u s savings bonds held at the date of maturity sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 substantiation that such interest could have been reported in tax returns for prior taxable years she did not produce any evidence that her u s savings bonds were issued at a discount or any evidence of an election under sec_454 petitioner’s son indicated that in preparing petitioner’s tax returns for the through taxable years he did not report on her behalf any of the dollar_figure bond interest petitioner’s son also acknowledged that he was uncertain about the reporting of interest_income on returns for years prior to which were prepared by petitioner’s deceased husband thus even if it were appropriate to consider the reporting of bond interest in prior years as an offset to the amount required to be reported in there is nothing in this record to support such a factual finding accordingly we sustain respondent’s determination that petitioner had unreported interest_income of dollar_figure during the taxable_year from the redemption_of_u_s_savings_bonds to reflect the foregoing and as a result of our conclusion that social_security_benefits received were dollar_figure an amount less than that determined by respondent decision will be entered under rule
